 596DECISIONSOF NATIONALLABOR RELATIONS BOARDWaycrossSportswear,Inc.andAmalgamatedClothingWorkers of America,AFL-CIO. Case10-CA-7211May 21, 1968DECISION AND ORDERBy CHAIRMANMCCULLOCHAND MEMBERSFANNINGAND ZAGORIAUpon a chargefiled byAmalgamatedClothingWorkers of America,AFL-CIO,herein called theUnion,the General Counsel for the National LaborRelations Board, by the Regional Director for Re-gion 10, issued a complaintdated February 27,1968, againstWaycross Sportswear,Inc.,hereincalled the Respondent,alleging that the Respon-dent had engaged in,and was engaging in, unfairlabor practices within the meaning of Sections8(a)(5) and(1) and 2(6) and(7) of the NationalLabor Relations Act, as amended.Copies of thecharge, the complaint,and notice of hearing beforea Trial Examiner were duly served on the parties tothis proceeding.The complaint alleges, in substance,that onDecember14, 196,5,the Union was duly certifiedas the exclusive bargaining representative of theRespondent's employees in an appropriate unit, andthat,on or about December27, 1967,the Respon-dent refused to bargain collectively with the Unionwithrespecttowagedifferentials,althoughrequested to do so by the Union.On March 7,1968, the Respondentfiled its answer in which itdenied the commission of the unfair labor practicesalleged,asserting that a decertification petition hadbeen filed and that the Union no longer representeda majority of the employees involved,and, for thisreason,the Respondent was under no obligation tobargain with the Union.On March 22, 1968, the General Counsel filedwith the Regional Director a Motion for SummaryJudgment,and, by letter of the same date, the Re-gional Director referred the motion to the Board inWashington,D.C., for ruling.The General Counselrequested the Board to take official notice of theBoard's decision at 166 NLRB 101,' and of theBoard's letter datedJuly 24, 1967,to the Union, af-firming the Regional Director'sdismissal of thepetition for decertification of representative in Case10-RD-347.He asserted that there are no issues offact or law requiring a hearing,and requested that'WaycrossSportsi ear, Inc,Cases10-CA-6571 and 10-CA-6708, Deci-sion and Order dated June 28, 1967the Boardissue anOrder that cause be shown whya Decision and Order should not be issued findingthe violationsas alleged inthe complaint, and thatsuch Decision and Order be duly issued thereafter.On March 26, 1968, the Board issued and servedon the parties an Order Transferring Proceeding tothe Board and Notice to Show Cause on or beforeApril 10, 1968, why the General Counsel's Motionfor Summary Judgment should not be granted. Noresponse to the Notice to Show Cause was receivedby the Board within the time provided therefor.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.RULING ON MOTION FOR SUMMARY JUDGMENTThe record before us establishes that pursuant toa Decision and Direction of Election issued by theRegional Director on October 25, 1965, in Case10-RC-6471, as amended, on November 2, 1965,an election was conducted among the productionand maintenance employees including floor help, attheRespondent'sWaycross,Georgia, plant.OnDecember 14, 1965, the Union was certified as theexclusivecollective-bargaining representativeofsaid employees. In its decision at 166 NLRB 101,the Board extended the normal certification year tothe period of 1 year from the date when Respon-dent begins to bargain in good faith with the Unionas the recognized representative of the employeesin the appropriate unit.On May 9, 1967, a complaint was issued in Case10-CA-6890, alleging that the Respondent had en-gaged in unfair labor practices in violation of Sec-tion 8(a)(5) and (1) of the Act. By letter datedJune 20, 1967, the Regional Director dismissed apetition for decertification of the Union in Case10-RD-347 because of the pending Section8(a)(5) allegations in the unfair labor practiceproceeding. The Petitioner in Case 10-RD-347requested review of the dismissal, but the Board, byletterdated July 24, 1967, upheld the RegionalDirector's action. On November 13, 1967, Trial Ex-aminer Fannie M. Boyls issued her Decision in Case10-CA-6890, finding that Respondent had violatedSection 8(a)(5) and (1) of the Act.On or about December 12, 1967, the Unionrequested the Respondent to bargain collectivelywith it with respect to any wage increases Respon-171 NLRB No. 77 WAYCROSS SPORTSWEAR, INC.597dent might wish to give other than those whichwould bring the employees'wages up to the Federalminimum wage requirements.The Respondentrefused to bargain and, on orabout January 25,1968, unilaterally announced, and, on or aboutFebruary 1, 1968, granted,a general wage increaseto all its employees,including employees in the ap-propriate unit. On April 9, 1968, the Board issued aDecision and Order2 in Case 10-CA-6890, adopt-ing the TrialExaminer'sfinding that Respondenthad violated Section 8(a)(5) and (1) of the Act, onJanuary 13 and 23, 1967, by unilaterally announc-ing and granting wage increases to all its employeesand by refusing to bargain with the Union.As all materialissueshave been previously de-cided by the Board, are admitted by Respondent initsanswer to the complaint,or stand admitted bythe failure of the Respondent to respond to theNotice to Show Cause, there are no matters requir-ing a hearing before a Trial Examiner. Accordingly,theGeneralCounsel'sMotion for SummaryJudgment is granted. On the basis of the record be-fore it, the Board makes the following:FINDINGS OF FACT1.THE BUSINESSOF RESPONDENTwithin the meaning of the Act:All production and maintenance employees ofRespondent at its Waycross, Georgia, plant, in-cluding Doris Fowler, Nell Beauregard, WanellFales,Wilma Carter, and floor help, but ex-cluding office clerical employees, professionalemployees, guards, supervisors of the cutting,sewing, shipping, andmaintenance depart-ments (L. Black, Jeanette Bryant, R. Chad-wick, and Frank Coward, Sr., respectively),and all other supervisors as defined in the Act.'2.The certificationOn November 19, 1965, a majority of the em-ployees of Respondent in said unit, in a secret bal-lot election conducted under the supervision of theRegional Director for Region 10, designated theUnion as their representative for the purposes ofcollectivebargainingwithRespondent, and, onDecember 14, 1965, the said Regional Directorcertified theUnion as the collective-bargainingrepresentative of the employees in said unit. TheRegional Director dismissed a petition for decertifi-cation of the Union, the Board upheld theRegionalDirector's action, and the Union continues to besuch representative.Respondent is a Georgia corporation with itsprincipal office and place of business located atWaycross,Georgia,where it is engaged in themanufacture and sale of men's wear.During thepast calendar year, which is representative of alltimesmaterial herein,theRespondent sold andshipped finished products valued in excess of$50,000 directly to customers located outside theState of Georgia.Respondent admits, and we find,that it is and hasbeen,at all times material herein,an employer en-gaged in commerce within the meaning of Section2(6) and(7) of the Act.If.THE LABOR ORGANIZATIONINVOLVEDAmalgamatedClothingWorkers of America,AFL-CIO,is a labor organizationwithinthe mean-ing of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. TheRepresentationProceeding1.The unitThe following employeesconstitute a unit ap-propriate for the purposes of collectivebargaining2170 NLRB 1215.At the time of the certification,Wanell Fates was an employee in theB.The Request to Bargain and Respondent's RefusalOn or about December12, 1967,theUnionrequested the Respondent to bargain collectivelywith respect to wage differentials with the Union asthe exclusive representative of all the employees inthe above-described unit.Commencing on or aboutDecember27, 1967,and at all times thereafter todate,Respondent has refused and continues torefuse to meet and bargain collectively with theUnion as the exclusive bargaining representative ofitsemployees in violation of Section 8(a)(5) and(1) of the Act.Accordingly,we find that the Union was dulycertified by the Board as the collective-bargainingrepresentative of the employees of Respondent inthe appropriate unit described above, and that theUnion,at all times since December 14, 1965, hasbeen and now is the exclusive bargaining represent-ative of all the employees in the aforesaid unitwithin the meaning of Section 9(a) of the Act. Wefurtherfindthat the Respondent has, sinceDecember27, 1967,refused to bargain collectivelywith the Union as the exclusive bargainingrepresentative of its employees in the appropriateunit, and that,by such refusal and by unilaterallybargaining unit described herein, but subsequently became a supervisor asfound by the Board in its decision at 166 NLRB 101 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDannouncing and granting wage increases,Respon-dent has engaged in and is engaging in unfair laborpracticeswithin the meaning of Section 8(a)(5)and (1) ofthe Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close, in-timate, and substantial relationship to trade, traffic,and commerce among the several States and tendto lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.THE REMEDYHaving found that Respondent has engaged inunfair labor practices within the meaning of Section8(a)(5) and(1) of the Act, we shall order that itcease anddesist therefrom, and, upon request, bar-gain collectively with the Union as the exclusiverepresentativeof all employees in the appropriateunit, and, if an understanding is reached, embodysuch understanding in a signed agreement.CONCLUSIONS OF LAW1.Waycross Sportswear, Inc., Waycross, Geor-gia, is an employer engaged in commerce within themeaningof Section 2(6) and (7) of the Act.2.Amalgamated Clothing Workers of America,AFL-CIO, is a labor organization within the mean-ing of Section 2(5) of the Act.3.All production and maintenance employees ofRespondent at its Waycross, Georgia, plant, includ-ing Doris Fowler, Nell Beauregard, Wilma Carter,and floor help, but excluding office clerical em-ployees,professional employees, guards, super-visors of the cutting, swing, shipping, and main-tenance departments (L. Black, Jeanette Bryant, R.Chadwick, and Frank Coward, Sr., respectively),and all other supervisors as defined in the Act, con-stitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b)of the Act.4.By refusing, on or about December 27, 1967,and thereafter, to meet and bargain with the Union,at its request, Respondent has refused to bargainwith the Union in violation of Section 8(a)(5) and(1) of the Act.5.By unilaterally, and without notice to or con-sultation with the Union, announcing, on January4 In the event that this Order is enforced by a decree of a United StatesCourt of Appeals, there shall be substituted for the words "a Decision and25, 1968, andgranting,on or about February 1,1968, a general wage increase to all its employees,includingemployees in the unit described above,Respondenthas further refused to bargain with theUnion in violation of Section 8(a)(5) of the Act.6.The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and(7) of the Act.ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders thatWaycrossSportswear, Inc.,Waycross, Georgia, its officers,agents, successors,and assigns, shall:1.Cease and desist from:(a)Refusingto bargain collectively with Amal-gamated Clothing Workers of America, AFL-CIO,as the exclusivebargaining representative of its em-ployees in the following appropriate unit:All productionand maintenanceemployees ofRespondent at its Waycross, Georgia,plant, in-cluding Doris Fowler, Nell Beauregard, WilmaCarter, and floor help, but excluding officeclericalemployees, professional employees,guards, supervisors of the cutting, sewing,shipping, andmaintenancedepartments (L.Black, Jeanette Bryant, R. Chadwick, andFrank Coward, Sr., respectively), and all othersupervisors as defined in the Act.(b)Unilaterallyannouncing and granting ageneral wage increaseto its employeesin the ap-propriate unit, without notice to orconsultationwith the Union.(c) In any like or relatedmannerinterferingwith, restraining, or coercing employeesin the ex-ercise of the rights guaranteed them by Section 7 ofthe Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a)Upon request,bargaincollectivelywithAmalgamatedClothingWorkersofAmerica,AFL-CIO, as the exclusive representative of theemployees in the appropriate unit described above,with respect to rates of pay, wages, hours of em-ployment, and other conditions of employment,and, if an understanding is reached, embody suchunderstanding in a signedagreement.(b) Postat itsWaycross, Georgia, plant copiesof the attached notice marked "Appendix."' Copiesof said notice, on forms provided by the RegionalDirector for Region 10, after being duly signed byOrder" the words "a Decree of the United States Court of Appeals Enforc-ing an Order " WAYCROSS SPORTSWEAR, INC.Respondent's representative, shall beposted byRespondent immediately upon receiptthereof, andbemaintainedby it for 60 consecutive daysthereafter,inconspicuous places, including allplaces where notices to employees are customarilyposted.Reasonable steps shall be takenby Respon-599dentto insurethat saidnotices arenot altered,defaced, or covered by any othermaterial.(c)Notify the Regional Director for Region 10,inwriting,within 20 days from the receipt of thisDecision,what steps have been taken to complyherewith.